Case 1:21-cv-20301-DLG Document 1 Entered on FLSD Docket 01/25/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  ROBERTO C. LAGO,

                Plaintiff,                                    CASE NO. 1:21-cv-20301

  v.                                                          JURY TRIAL DEMANDED

  BIEHL & BIEHL, INC.,

                Defendant.
                                                       /


                                            COMPLAINT

            NOW comes ROBERTO C. LAGO (“Plaintiff”), by and through the undersigned attorney,

 complaining as to the conduct of BIEHL & BIEHL, INC. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

       1.   Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

  Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Fair Debt Collection Practices Act

  (“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful conduct.

                                      JURISDICTION AND VENUE

       2.   This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

  jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C. §227, 28 U.S.C. §§1331

  and 1337, as the action arises under the laws of the United States.

       3.   Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

  in the Southern District of Florida and a substantial portion of the events that gave rise to this

  action occurred within the Southern District of Florida.

                                               PARTIES



                                                   1
Case 1:21-cv-20301-DLG Document 1 Entered on FLSD Docket 01/25/2021 Page 2 of 9




     4.   Plaintiff is a consumer over 18 years-of-age residing in Miami, Florida, which is within

  the Southern District of Florida.

     5.   Defendant is a third-party debt collector and a corporation organized under the laws of the

  State of Illinois. Defendant’s principal place of business is located at 325 E. Fullerton Avenue,

  Carol Stream, Illinois 60188. Defendant regularly collects from consumers throughout the United

  States, including those in the State of Florida.

     6.   Defendant acted through its agents, employees, officers, members, directors, heirs,

  successors, assigns, principals, trustees, sureties, subrogees, third-party, representatives and

  insurers at all times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

     7.   The instant action stems from Defendant’s attempts to collect upon a consumer debt

  (“subject debt”).

     8.   Upon information and belief, the subject debt stems from defaulted payments in

  connection with a personal obligation purportedly incurred by an individual who has no relation

  to Plaintiff.

     9.   Around August 2020, Plaintiff began receiving calls to his cellular phone, (786) XXX-

  2387, from Defendant.

     10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

  operator of the cellular phone ending in -2387. Plaintiff is and always has been financially

  responsible for the cellular phone and its services.

     11. Defendant has called Plaintiff primarily using the phone number (630) 653-5400, but upon

  belief, Defendant has used other phone numbers as well.




                                                     2
Case 1:21-cv-20301-DLG Document 1 Entered on FLSD Docket 01/25/2021 Page 3 of 9




     12. Upon information and belief, the aforementioned phone number ending in -5400 is

  regularly utilized by Defendant during its debt collection activity.

     13. Upon answering calls from Defendant, Plaintiff has experienced a significant pause,

  lasting several seconds in length, before being connected with a live representative.

     14. Plaintiff was perplexed by Defendant calling him because the debt Defendant was

  attempting to collect is a debt that did not belong to him and to which he had no connection.

     15. Plaintiff never provided his cellular telephone number to Defendant or otherwise

  expressly consented to Defendant’s phone calls.

     16. On multiple occasions, Plaintiff informed Defendant that the number ending in -2387 does

  not belong to the debtor it was attempting to contact and demanded that Defendant cease its calls

  to Plaintiff’s cellular telephone immediately.

     17. Notwithstanding Plaintiff’s numerous requests that Defendant’s collection calls cease,

  Defendant placed or caused to be placed numerous calls to Plaintiff’s cellular phone in an attempt

  to collect upon the subject debt.

     18. Defendant willfully ignored Plaintiff’s pleas and continued placing phone calls to

  Plaintiff’s cellular phone.

     19. Despite Plaintiff’s efforts, Defendant has continued to regularly call his cellular phone up

  until the filing of this lawsuit.

     20. Plaintiff has received dozens of phone calls from Defendant since asking it to stop calling.

     21. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorneys regarding his

  rights, resulting in exhausting time and resources.

     22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.




                                                   3
Case 1:21-cv-20301-DLG Document 1 Entered on FLSD Docket 01/25/2021 Page 4 of 9




    23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

  limited to, invasion of privacy, aggravation that accompanies collection telephone calls intended

  for a different person to whom he is not related, emotional distress, increased risk of personal

  injury resulting from the distraction caused by the never-ending calls, increased usage of his

  telephone services, loss of cellular phone capacity, diminished cellular phone functionality,

  decreased battery life on his cellular phone, and diminished space for data storage on his cellular

  phone.

             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

    24. Claimant repeats and realleges paragraphs 1 through 23 as though fully set forth herein.

    25.    The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

  cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

  without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

  which has the capacity...to store or produce telephone numbers to be called, using a random or

  sequential number generator; and to dial such numbers.”

    26.    Defendant used an ATDS in connection with its communications directed towards

  Plaintiff. The noticeable pause, lasting several seconds in length, which Plaintiff experiences

  during answered calls before being connected to a live representative of Defendant is instructive

  that an ATDS was being used. Additionally, Defendant’s continued contacts after Plaintiff

  demanded that the phone calls stop further demonstrates Defendant’s use of an ATDS. Similarly,

  the frequency and nature of Defendant’s calls strongly suggests that an ATDS is being utilized.

    27. Upon information and belief, the system employed by Defendant to place phone calls to

  Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers to be

  called, using a random or sequential number generator; and (B) to dial such numbers.



                                                  4
Case 1:21-cv-20301-DLG Document 1 Entered on FLSD Docket 01/25/2021 Page 5 of 9




    28. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

  phone using an ATDS without his consent, as Plaintiff is not the individual Defendant is

  attempting to contact.

    29. The calls placed by Defendant to Plaintiff were regarding business transactions and not

  for emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).

    30.   Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

  for at least $500.00 per call. Plaintiff repeatedly advised Defendant that it was calling the wrong

  person, so Defendant had more than enough information to know that the number it was calling

  did not belong to the purported debtor. Moreover, Defendant’s willful and knowing violations of

  the TCPA should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is

  otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).

    WHEREFORE, Plaintiff, ROBERTO C. LAGO, respectfully requests that this Honorable

 Court enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;

    b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
       to 47 U.S.C. §§ 227(b)(3)(B)&(C);

    c. Awarding Plaintiff costs and reasonable attorney fees;

    d. Enjoining Defendant from further contacting Plaintiff; and

    e. Awarding any other relief as this Honorable Court deems just and appropriate.


           COUNT II – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    31. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

    32. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.




                                                  5
Case 1:21-cv-20301-DLG Document 1 Entered on FLSD Docket 01/25/2021 Page 6 of 9




    33. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

  regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

  accounts.

    34. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

  or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

  or due to others.

    35. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

  transaction due or asserted to be owed or due to another for personal, family, or household

  purposes.

        a. Violations of FDCPA §1692c(a)(1) and §1692d

    36. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

  any conduct the natural consequence of which is to harass, oppress, or abuse any person in

  connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to

  ring or engaging any person in telephone conversation repeatedly or continuously with intent to

  annoy, abuse, or harass any person at the called number.”

    37. Defendant violated §1692c(a)(1), d, and d(5) by engaging in abusive, harassing, and

  oppressive conduct by relentlessly calling Plaintiff’s cellular about a debt that did not belong to

  him. Moreover, Defendant continued placing the relentless calls after Plaintiff put Defendant on

  notice that he is not the purported debtor and demanded that the calls cease.

    38. Furthermore, Defendant caused Plaintiff’s cellular phone to ring repeatedly and

  continuously in an attempt to engage Plaintiff in conversations regarding the collection of a debt

  not owed by Plaintiff with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant




                                                  6
Case 1:21-cv-20301-DLG Document 1 Entered on FLSD Docket 01/25/2021 Page 7 of 9




  placed or caused to be placed numerous harassing phone calls to Plaintiff’s cellular telephone

  without his consent.

     39. Defendant was repeatedly notified by Plaintiff that he is not the purported debtor and that

  its calls were not welcome. As such, Defendant knew that its conduct was inconvenient,

  unwanted, and distressing to Plaintiff, yet consciously chose to continue its harassment of

  Plaintiff.

           b. Violations of FDCPA § 1692e

     40. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

  false, deceptive, or misleading representation or means in connection with the collection of any

  debt.”

     41. In addition, this section enumerates specific violations, such as:

               “The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a
               consumer.” 15 U.S.C. §1692e(10).

     42. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

  attempt to collect the alleged debt. Defendant repeatedly contacted the wrong party seeking to

  collect upon a debt. Even after being apprised of its unlawful acts, Defendant continued its

  harassing behavior by calling Plaintiff numerous times in a deceptive attempt to force him to

  answer its calls, even though the debt did not belong to him. Through its conduct, Defendant

  misleadingly represented to Plaintiff that it had the legal ability to contact him when it never had

  consent to do so in the first place.

     43. One of the core purposes of the FDCPA is to prevent and restrain debt collectors from

  attempting to collect debts which are not due and owing by the target of a debt collector’s




                                                  7
Case 1:21-cv-20301-DLG Document 1 Entered on FLSD Docket 01/25/2021 Page 8 of 9




  collection efforts, underscoring the extent to which Defendant’s conduct materially harmed

  Plaintiff’s interests protected by the FDCPA.

     44. Defendant’s actions only served to exacerbate the worry and confusion Plaintiff was

  already experiencing as a result of Defendant’s false, deceptive, and misleading debt collection

  conduct.

          a. Violations of FDCPA § 1692f

     45. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

  or unconscionable means to collect or attempt to collect any debt.”

     46. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

  debt by continuously calling Plaintiff and seeking to speak with an individual who was not

  Plaintiff. Defendant repeatedly pursued to speak with an individual unknown to Plaintiff,

  attempting to dragoon Plaintiff into answering calls concerning a debt he did not legally owe. By

  placing voluminous phone calls after becoming privy to the fact that it is contacting the wrong

  person is unfair and unconscionable behavior. These means employed by Defendant only served

  to worry and confuse Plaintiff.

     47. Defendant had enough information to be aware of the fact that it was calling the wrong

  person. Nevertheless, it persisted with its phone call campaign in contacting the wrong individual,

  and knew that its conduct was inconvenient and harassing to Plaintiff.

     48. As an experienced debt collector, Defendant knew or should have known the ramifications

  of collecting on a debt through incessant harassing phone calls to the cellular phones of consumers

  that do not legally owe such debt.

     49. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s

  illegal actions.



                                                  8
Case 1:21-cv-20301-DLG Document 1 Entered on FLSD Docket 01/25/2021 Page 9 of 9




    WHEREFORE, Plaintiff, ROBERTO C. LAGO, respectfully requests that this Honorable

 Court enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
       debt; and

    f. Awarding any other relief as this Honorable Court deems just and appropriate.


    Dated: January 25, 2021                                Respectfully Submitted,

                                                           /s/Alejandro E. Figueroa
                                                           Alejandro E. Figueroa, Esq.
                                                           Florida Bar No. 1021163
                                                           Counsel for Plaintiff
                                                           Sulaiman Law Group, Ltd
                                                           2500 S Highland Ave, Suite 200
                                                           Lombard, IL 60148
                                                           Telephone: (630) 575-8181 Ext. 120
                                                           alejandrof@sulaimanlaw.com




                                                 9
